Citation Nr: 1430621	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected left and right ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2011, the Veteran presented sworn testimony during a video conference hearing in Indianapolis, Indiana, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously remanded by the Board for further development in December 2011.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDINGS OF FACT

The Veteran did not manifest a bilateral knee disability in service or arthritis to a compensable degree within one year after discharge from service, and a bilateral knee disability is not otherwise shown to be associated with service, to include as secondary to a service-connected disability.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by service, knee arthritis may not be presumed to have been and a bilateral knee disability is not secondary to service-connected left and right ankle disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, letters dated August 2007 and January 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, the August 2007 notice letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, and private treatment records as identified by the Veteran are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in December 2011.  The findings of the VA examiner involved review of the claims file and a thorough examination of the Veteran and the opinion was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical and other information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its December 2011 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also               Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).
	
Finally, the Veteran provided relevant testimony during the hearing before a Veterans Law Judge in April 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

The Veteran contends that he currently suffers from a bilateral knee disability resulting from his active duty service and/or secondary to his left and right ankle disabilities.

The Veteran is currently service connected for residuals of an injury to the left ankle with degenerative joint disease and residuals of an injury to the right ankle, each assigned a 20 percent disability rating, effective March 20, 2007.

Governing Rules and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or, in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for chronic disabilities, to include arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.     §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439   (1995).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claim for service connection for a bilateral knee disability on both direct and secondary bases.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

According to the service treatment records, the Veteran was treated for bilateral ankle sprains.  There are, however, no indications of complaint, injury, treatment, or diagnosis of disorders regarding the bilateral knees.  According to an Applicant Medical Prescreening Form, dated January1993, it was noted the Veteran had had stitches in the right knee between the ages of five and 16, but there were no residual problems currently.  The Veteran's April 1996 Report of Medical Examination at separation did not indicate any bilateral knee abnormality.  In addition, according to the Report of Medical History, also dated in April 1996, the Veteran did not identify any symptomatology of the bilateral knees.

According to the VA treatment records, in March 2008 the Veteran was afforded a VA examination where upon examination of the bilateral ankles, the examiner concluded that the Veteran's bilateral knees were less likely as not caused by or a result of his ankle condition.  The examiner explained that "the [V]eteran does have change in posture and gait related to his ankle condition which could aggravated his knee condition, however, the [V]eteran's knee condition has not been [diagnosed] and he was scheduled [three] times to come in for knee [x-rays] and [evaluation].  He did not return for [an] exam."

In July 2008, the Veteran underwent another VA examination where he reported he had pain in his knees with significant activity and when rising from a chair.  He stated he has not been treated by a private physician but takes Motrin approximately two to three times a week.  He reported he has a very active job as a plumber and has pain a couple times per day.  He stated he has to modify his gait due to his moderately-severe degenerative joint disease of the ankles.  Upon physical examination and x-rays of the knees, the examiner diagnosed the Veteran with a "bilateral knee condition" and noted that there was no radiologic evidence to suggest a diagnosis at this time. 

Subsequent to the July 2008 VA examination, the Veteran underwent a bilateral knee MRI at a VA Medical Center.  The July 2009 MRI report showed trace fluid in Baker's cyst for the right knee and a small subchondral cyst in the medial lateral femoral condyle near the intercondylar notch for the left knee.  As such, the Board remanded this matter for further development in December 2011.

Subsequently, in December 2011, the Veteran was afforded another VA examination where a diagnosis of bilateral osteoarthritis of the knees and Baker's cyst in the right knee was confirmed.  The Veteran stated that he has constant pain in his knees which started five or six years ago.  He denied any injury to the knees and indicated that the pain started when he experienced increased problems with his service-connected ankles.  The Veteran stated it is worsened by squatting, playing with his kids, or when he is "on them for a while."  The Veteran was still employed as a plumber and did maintenance and construction work.  He stated he has not fallen due to his knees but feels as though he will fall.  

Upon physical examination, a review of the evidence of record, and the Veteran's lay statements, the examiner concluded that the currently diagnosed trace fluid in Baker's cyst of the right knee and/or small subchondral cyst of the left knee, or any other identified knee disorder was less likely as not caused or aggravated by his military service or by his service-connected bilateral ankle disabilities.  The examiner explained: 

I observed the Veteran's gait and it appears essentially normal.  It does not appear that undue forces are being applied to the knee joints as a result of a severely abnormal gait from his [service-connected] ankle condition, so it is unlikely that his knee pain is a result of his ankle condition.  He works as a plumber, and has to do a lot of squatting and gets into other positions/performs activities that are more likely to be causing his knee condition.

After reviewing all the evidence, the Board is unable to grant the Veteran's claim for service connection for a bilateral knee disorder on a direct basis or as secondary to the service-connected right ankle disability.  While the Veteran currently has a bilateral knee disorder, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any bilateral knee disorder and service or his service-connected right and left ankle disabilities.  Specifically, the December 2011 VA examination provided a negative nexus opinions as to the question of etiology.  

Direct service connection is not warranted because the evidence does not show that a bilateral knee disability was present during service, and there is no objective evidence of a medical nexus between the Veteran's current bilateral knee disorder and his period of military service.  

The Federal Circuit has determined that a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, at the December 2011 VA examination, the Veteran stated his bilateral knee disability started five to six years prior.  Therefore, the ten year lapse since active service discharge is against the claim that such disability is related to service.  Therefore, there is also no evidence that the Veteran's bilateral knee arthritis manifested to a compensable degree within one year after discharge from service.  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b) .

In addition, the Veteran does not claim his bilateral knee disability was incurred during service, instead he maintains that it began as his service-connected ankle disabilities worsened.  While the Board acknowledges the current diagnosis of a bilateral knee disability, and the Veteran's claim that it is secondary to his service-connected right and left ankle disabilities, the preponderance of the evidence is found to be against such an etiology.  The December 2011 VA examiner concluded that the Veteran's bilateral knee disability was less likely as not caused or aggravated by his ankle disabilities.  In so concluding, the examiner pointed out that the Veteran's gait appeared essentially normal.  Without undue forces applied to the knee joints due to a severely abnormal gait, it was felt to be unlikely that his knee pain was a result of the ankle condition.  The Veteran's work as a plumber was instead identified as causing his knee condition.  No nexus between the ankle condition and knee condition was reasonably established.  The Board finds this opinion to be determinative of the secondary service connection issue, to include secondary aggravation.  The mention in a March 2008 VA treatment note that the Veteran's change in posture and gait due to ankle disability could aggravate the knee condition is not found to be determinative of this matter.  This opinion was not offered with any degree of medical certainty, merely stated as a possibility.  The December 2011 VA examiner offered his opinion with a degree of medical certainty - less likely than not (less than 50 percent probability) and provided a rationale for his opinion.

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  However, the Board finds that the Veteran is not competent to relate his bilateral knee disorder to his service-connected right and left ankle disabilities.   Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Here, despite the Veteran's contentions, given the complexity of the particular question of etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the etiology of his bilateral knee disability.  As such, the Board finds that the Veteran is not entitled to service connection for a bilateral knee disability as secondary to a service-connected disability.

Unfortunately, the evidence of record does not establish that this condition is the result of a disease or injury in active duty service.  In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected left and right ankle disabilities, is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


